Case 1:20-mj-01044-AMD Document5 Filed 08/06/20 Page 1 of 5 PagelD: 17
Case 6:20-mj-01575-GJK Document 1 Filed 08/04/20 Page 1 of 1 PagelD 19

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA
v. Case No. 6:20-1575 GJK
ANDREW DRECHSEL

AUSA: Karen Gable
Defense Atty.: Michael Ryan

 

 

U.S, MAGISTRATE | Gregory J. Kelly = | DATE/TIME August. 4, 2020

 

 

 

 

 

 

 

 

JUDGE Courtroom 3C 11:11-11:50 = 39 mins
DEPUTY CLERK Kim Anderson RECORDING | Digital
Orlando_Digital_Transcripts@flmd.uscourts.gov
INTERPRETER PTS/PROB. vette Suarez
CLERK’S MINUTES

INITIAL APPEARANCE ON RULE 5C COMPLAINT/DETENTION
DEFENDANT TAKEN INTO FEDERAL CUSTODY TOHRARING

Case called, appearances made, procedural setting by Court

Dft advised of his rights

Dit requests appointment of counsel/Court appoints FPD for the hearing today
No issue as to identity

Gov summarizes charges/penalties

Gov seeks detention

Dft waives PE hearing in this district/Dft requests detention hearing today
Dft argues for release with third-party custodian

Dft counsel confers with proposed third-party custodian outside of court
Dft calls April Beckner witness/sworn and testifies

Gov cross examination

Dft re-direct

Dft argues for release

Gov argues for detention

Dft replies

Court detains dit as danger to the community and risk of flight

Court enters order of removal

Court adjourned

 
 

 

 

Case 1:20-mj-01044-AMD Document5 Filed 08/06/20 Page 2 of 5 PagelD: 18
Case 6:20-mj-01575-GJK Document3 Filed 08/04/20 Page 1 of 1 PageiD 3

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA
Vs. CASE NO: 6: 20-1575

ANDREW DRECHSEL

 

ORDER APPOINTING
FEDERAL PUBLIC DEFENDER

Because the above named defendant has testified under oath or has otherwise satisfied this
Court that he/she: (1) is unable to employ counsel, and (2) does not wish to waive counsel, and
because the interests of justice so require, it is

ORDERED that the Federal Public Defender is appointed to represent the above named
defendant in this case. The defendant may be required to contribute to the cost of this representation

depending on circumstances to be deiermined al a later date.

DONE and ORDERED in Orlando Florida on August 4, 2020

tpg IL
EGORYA. KELLY

UNITED STATES GISTRATE JUDGE

 

Copies furnished to:

United States Marshal
United States Altorney
Federal Public Defender

 

 

 
Case 1:20-mj-01044-AMD Document5 Filed 08/06/20 Page 3 of 5 PagelD: 19

Case 6:20-mj-01575-GJK Document 4 Filed 08/04/20 Page 1 of 1 PagelD 4
AO AGGA (Rey, 12/09) Waiver of Ruly 5 & $5.1 Hearings (Complaint or Indictment)

UNITED STATES DISTRICT COURT

Middle District of Florida
ORLANDO DIVISION

UNITED STATES OF AMERICA

VS, CASE NO; 6:20-1575

ANDREW DRECHSEL
Charging District’s
Case No. 20mj 1044

WAIVER OF RULE 5 & 5.1 HEARINGS
(Complaint or Indictment)
I, ANDREW DRECHSEL, understand that I have been charged in another district, the Distriet of New
Jersey
[have been informed of the charges and of my rights to:

(1) retain counsel or request the assignment of counsel if [ am unable to retain counsel;

(2) an identity hearing to determine whether I am the person named in the charges;

(3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

(4) a preliminary hearing within 14 days of my first appearance if lam in custody and 21 days
otherwise - unless I am indicted — to determine whether there is probable cause to believe that an
offense has been committed;

(5) a hearing on any motion by the government for detention;

(6) request transfer of the proceedings to this district under Fed.R. Crim.P. 20, to plead guilty.

[ AGREE TO WAIVE MY RIGHT(s) TO:
G a preliminary hearing
G a detention hearing

\eC an identity hearing, and or production of the warrant to which ] may be entitled in this district.
request that those hearings be held in the prosecuting district, at a time set by that court.

I consent to the issuance of an order requiring my appearance in the prosecuting district where the

charges are pending against me.
ADRES:
August 4, 2020 —seee

Signature of defendant’s attorney

 

Printed name of defendant’s attorney

 
Case 1:20-mj-01044-AMD Document5 Filed 08/06/20 Page 4 of 5 PagelD: 20
Case 6:20-mj-01575-GJK Document 6 Filed 08/04/20 Page 1 of 1 PagelD 20

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA
~VS- Case No. 6:20-mj-1576

ANDREW DRECHSEL

FINDINGS AND ORDER ON REMOVAL PROCEEDINGS
PURSUANT TO RULE 5(c), FED.R.CRIM.P.

Andrew Drechsel, having been arrested and presented before me for removal proceedings
pursuant to Rule 5(c), Federal Rules of Criminal Procedure, and having been informed of the
rights specified in Rule 5(d) thereof, and of the provisions of Rule 20, the following has occurred
of record,

An Initial Appearance on the Rule 5(c) Complaint from District of New Jersey

was held on August 4, 2020,

After hearing the evidence, and based on the defendant's waiver of identity
hearing, I find that Andrew Drechsel is the person named in the warrant for arrest,
a copy of which has been produced.

No preliminary hearing has been held because the defendant elects to have the preliminary
hearing in the district in which the prosecution is pending.

It is, therefore,

ORDERED that Andrew Drechsel be held to answer in the district court in which the
prosecution is pending. Final commitment given to United States Marshal,

DONE and ORDERED in Orlando, Florida, this day of August, 2020.

~ CHEGORY YKELLY
UNITED STATES MAGISTRATE JUDGE

Copies furnished ta:
Charging District Court
United States Marshal
United States Attorney
Pretrial Services Office
Defense Counsel

 

 
Case 1:20-mj-01044-AMD Document5 Filed 08/06/20 Page 5 of 5 PagelD: 21
Case 6:20-mj-01575-GJK Document 7 Filed 08/04/20 Page 1 of 1 PagelD 21

AO 94 (Rev. 01/09) Commitment to Another District

UNITED STATES DISTRICT COURT

for the
Middie District of Florida
UNITED STATES OF AMERICA

VS. CASE NO: 6:20-1576

ANDREW DRECHSEL
Charging District’s
Defendant Case No,.20m}1044

 

COMMITMENT TO ANOTHER DISTRICT
The defendant has been ordered to appear in the DISTRICT OF NEW JERSEY,
The defendant: is requesting court appointed counsel.

The defendant remains in custody afler the initial appearance.

IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order, lo
the charging district and deliver the defendant lo the United States marshal for (hat district, or fo another officer authorized
to receive the defendant, The marshal or officer in the charging district should immediately nolify the United States atlorey
and the clerk of court for that district of the defendant's arrival so that further proceedings may be promptly scheduled, The

clerk of this district must promptly transmit (he papers and any bail (o the charging district,

Date: August 4, 2020

~ GREGORY feELLy
UNITED STATES MAGISTRATE JUDGE

 
